DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Zachary S. Wiersma on 07/12/2021 and made of record (see attached interview summary) and it is also noted that the suggestions made by the examiner to advance prosecution were adopted thereby placing the claims in condition for allowance.
It is noted that the instant examiner's amendment is based on applicants' claims filed on 04/28/2021 and the originally filed specification.
The application has been amended as follows: 
In Claim 1,  line 7, replace “15nm” with - - 50nm - -;
In Claim 1, line 8, replace “50nm” with - - 100nm - -; and
Claim(s) 14-18 are rejoined.
STATEMENT OF REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
It is noted that the amended claims of 04/28/2021 have mooted the objection presented in the OA of 02/04/2021.
The election of the microcapsules and withdrawal of the process claims 14-18 (office action dated 11/17/2020) has been mooted by the amendment - thus the claims are rejoined. In particular, pursuant to MPEP 821.04(b), it is noted that the process claim(s) 14-18 requiring the 
The most pertinent prior art known to the Examiner is listed on the attached forms PTO-892 and 1449.  As shown by MACEDO TAVARES, Dreher and LENTZ, the close prior arts of record, mineralized core-shell microcapsules with a hydrophobic core and a charged surface are well-known.  However, none of the prior art of record including MACEDO TAVARES, Dreher and LENTZ provides sufficient suggestion or motivation to arrive at a microcapsule with the claimed components and the claimed surface roughness values as required in the present claims (see pp 5-12 of applicant’s reply of 04/28/2021 for a detailed analysis).   In particular, it is noted that applicant’s figure 15 indicates the unexpected result of an increased deposition efficiency.  Accordingly, the claimed invention, as a whole, would not have been obvious to one of ordinary skill in the chemical art. None of the prior art of record teaches, discloses or suggests (a process of making) microcapsules with the claimed components and the claimed surface roughness parameters in the manner as those recited the present claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI V NGUYEN whose telephone number is (571)272-6965.  The examiner can normally be reached on M-F 9-5.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






	
	/TRI V NGUYEN/               Primary Examiner, Art Unit 1764